579 F.2d 376
Thomas Earl HENDERSON, Jr., et al., Plaintiffs-Appellants,v.FORT WORTH INDEPENDENT SCHOOL DISTRICT et al., Defendants-Appellees.
No. 77-2839.
United States Court of Appeals,Fifth Circuit.
Aug. 14, 1978.

Appeal from the United States District Court for the Northern District of Texas; Eldon B. Mahon, Judge.
Art J. Brender, Fort Worth, Tex., for plaintiffs-appellants.
Cecil A. Morgan, David B. Owen, Fort Worth, Tex., for defendants-appellees.
Before BROWN, Chief Judge, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, MORGAN, CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, and VANCE, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause, 5 Cir., 574 F.2d 1210, shall be reheard by the Court en banc on briefs without oral argument.